Title: From John Adams to the President of Congress, No. 76, 1 June 1780
From: Adams, John
To: Huntington, Samuel,President of Congress


     
     Paris, 1 June 1780. RC (PCC, No. 84, II, f. 82–85). printed:Wharton, ed., Dipl. Corr. Amer. Rev.Francis Wharton, ed., The Revolutionary Diplomatic Correspondence of the United States, Washington, 1889; 6 vols., 3:747–749.
     In this letter, read in Congress on 15 Sept., John Adams included the text of resolutions adopted on 11 May at a meeting of the citizens of Dublin. The resolutions commended those active in the struggle for Irish legislative independence and promised to continue the struggle until an independent Irish Parliament, unfettered by Poyning’s Law, existed in fact rather than only in the minds of the people. For John Adams the resolutions were the beginning of a “new Epocha” in Irish politics, but he cautioned that success depended “upon the Continuance of the War, for if England should be wise enough to make Peace . . . the Spirit of Ireland, will evaporate.”
    